DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 23, 2018 are accepted. 

Specification
	The specification filed March 23, 2018 is accepted.

Claim Objections
Claims 10-12 and 14-17 objected to because of the following informalities: Claims 10-12 and 14-17 appear to be depending on incorrect claim. For the purpose of examination claims 10-12 are treated as being depending on claim 9 and claims 14-17 are treated as being depending on claim 13 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. US 10,679,143 B2 [hereinafter Dong].

As per claims 1 and 8, Dong teaches a method of generating training data, the method comprising:
inputting input data to a teacher model (i.e., first level classifier) and acquiring a label value of the input data [column 5, line 61-column 6, line 17]; 
classifying the label value into one of a plurality of intervals based on comparing the label value to threshold probabilities [column 5, line 63-column 6, line 62]; and 
generating training data for training a student model (i.e., second or subsequent level classifier) corresponding to the teacher model based on combining the input data and an identifier of the corresponding interval of the plurality of intervals [column 5, line 63-column 6, line 62].

	As per claims 9 and 12, Dong teaches a data recognition method comprising: 
receiving target data to be recognized [column 5, line 63-column 6, line 62], line; and 
recognizing the target data using a student model  (i.e., second or subsequent level classifier)  that is trained [column 5, line 63-column 6, line 62 and column 7, lines 25-47], wherein the student model is trained based on training data generated based on classifying a label value into one of a plurality of intervals based on threshold probabilities, and the label value is acquired by inputting input data to a teacher model (i.e., first level classifier) corresponding to the student model [column 5, line 63-column 6, line 62].

As per claim 13, Dong teaches an apparatus for generating training data, the apparatus comprising: 
a memory configured to store input data [column 5, line 61-column 6, line 17]; and 
a processor configured to: input the input data to at least one teacher model and to acquire probabilities that the input data matches each of a plurality of classes [column 5, line 63-column 6, line 62 and column 7, lines 25-47]; 
compare the probabilities to threshold probabilities and to change the probabilities to values corresponding to the comparison [column 5, line 63-column 6, line 62 and column 7, lines 25-47]; and 
combine the input data and the changed probabilities to generate training data for training a student model corresponding to the at least one teacher model [column 5, line 63-column 6, line 62 and column 7, lines 25-47].

As per claim 2, Dong further teaches the method wherein the classifying comprises classifying the label value into a positive interval among the intervals, in response to the label value being greater than or equal to a greatest threshold probability (i.e., greater than 50% probability) among the threshold probabilities, and the positive interval indicating that the input data corresponds to a class associated with the label value [column 6, lines 35-62].

As per claim 3, Dong further teaches the method wherein the classifying comprises classifying the label value into a negative interval among the intervals, in response to the label value being less than a smallest threshold probability (i.e., less than 50% probability) among the threshold probabilities, and the negative interval indicating that the input data does not correspond to a class associated with the label value [column 6, lines 35-62].

As per claim 4, Dong further teaches the method wherein the classifying comprises classifying the label value into an ignore interval (i.e., not being part of the class) in which the label value is not applied to a training of the student model, in response to the label value being greater than or equal to a smallest threshold probability among the threshold probabilities and less than or equal to a greatest threshold probability among the threshold probabilities [column 7, lines 2-20].

As pe claim 6, Dong further teaches the method wherein the plurality of intervals comprise one or more rational numbers indicating whether the input data corresponds to a class associated with the label value [column 5, line 52-column 6, line 2].

As per claim 7, Dong further teaches the method further comprising generating additional training data and repeating the training of the student model, in response to an accuracy of the student model being lesser than a threshold [column 7, lines 21-47].

As per claim 10, Dong further teaches the data recognition method wherein the plurality of intervals comprises a positive interval indicating that the input data corresponds to a class associated with the label value, a negative interval indicating that the input data does not correspond to the class associated with the label value, and an ignore interval in which the label value is not applied to a training of the student model [column 6, lines 35-62].

As per claim 14, Dong further teaches the apparatus wherein the processor is further configured to change a probability, among the probabilities, to a positive value indicating that the input data matches a class corresponding to the probability, in response to the probability being greater than or equal to a greatest threshold probability among the threshold probabilities [column 6, lines 35-62].

As per claim 15, Dong further teaches the apparatus wherein the processor is further configured to change a probability, among the probabilities, to a negative value indicating that the input data does not match a class corresponding to the probability, in response to the probability being less than or equal to a smallest threshold probability among the threshold probabilities [column 6, lines 35-62].

As per claim 16, Dong further teaches the apparatus wherein the processor is further configured to change a probability, among the probabilities, to an ignore value indicating that the probability is not applied to a training of the student model, in response to the probability being greater than or equal to a smallest threshold probability among the threshold probabilities and being less than or equal to a greatest threshold probability among the threshold probabilities [column 5, line 52-column 6, line 2].

As per claim 17, Dong further teaches the apparatus wherein the at least one teacher model comprises a plurality of teacher models and the processor is further configured to acquire the probabilities based on the plurality of teacher models [column 6, lines 35-62]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. US 10,679,143 B2 [hereinafter Dong] in view of Kang et al. US 2017/0083829 A1 [hereinafter Kang].
As per claim 5, Dong teaches the method as indicated above. Furthermore, Kang teaches a method of generating training data, wherein a number of hidden layers in the student model is less than a number of hidden layers in the teacher model, or a number of filters in the student model is less than a number of filters in the teacher model [paragraph 0046]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Kang within the system of Dong in order to efficiently process input/training data. 

As per claim 11, Dong teaches the method as indicated above. Furthermore, Kang teaches a data recognition method, wherein the teacher model comprises a number of hidden layers less than a number of hidden layers in the student model or a number of filters less than a number of filters included in the student model [paragraph 0046]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Kang within the system of Dong in order to efficiently process input/training data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435